IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


PENNSYLVANIA TURNPIKE                   : No. 862 MAL 2014
COMMISSION,                             :
                                        : Petition for Allowance of Appeal from the
                  Petitioner            : Order of the Commonwealth Court
                                        :
                                        :
           v.                           :
                                        :
                                        :
TEAMSTERS LOCAL 250,                    :
                                        :
                  Respondent            :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.